Opinion of the Court by
Judge Peters:
Every material fact necessary to constitute the offense charged is alleged in the indictment. It would be wholly unnecessary to allege that appellant procured evil disposed persons to meet together for lascivious indulgences, if she kept a house for *145such purpose and permitted such practices therein she was guilty of the offense. Perceiving no valid objection to the indictment the demurrer to it was properly overruled, and the judgment must be affirmed.

Bidwell, for appellant.